Citation Nr: 1745938	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  07-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.  This matter was previously remanded in August 2013, October 2014, and December 2016 for further development, which has been completed.


FINDING OF FACT

Competent and probative evidence demonstrates that the Veteran's lumbar spine disability did not become manifest until many years after discharge from service and is not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter dated September 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's partial service treatment records, post service treatment records, and VA examination reports are of record, as is a transcript of the Veteran's videoconference hearing.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In addition, the Board notes that in September 2014, after a records request for service treatment records regarding the in-service Jeep accident and subsequent hospital admission in Saigon, a response was received indicating that more specific information was needed to find hospital records and that no records were found at the 11th or 12th Quartermaster Companies, 6th Battalion.  Thereafter, the Veteran submitted a statement from the National Personnel records Center (NPRC) dated November 22, 2004, stating that some of the Veteran's service records were not available and have possibly been destroyed in a fire at the NPRC in 1973.  In     April 2017 the RO attempted to obtain additional records by alternative means    and requested that the Veteran submit any relevant information regarding the name or number of the military hospital where he was treated in Saigon for his back injury. However, in a written statement dated May 2017, the Veteran stated he could not remember the name of the hospital in Saigon where he was treated     during service.

The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when serviced records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or     injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);     see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and arthritis manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with certain enumerated diseases manifested within one year following last exposure to herbicide agents.     38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Spine disabilities are      not included in the list.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, service connection may also be established with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert        v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his back injury results from an in-service jeep accident he was involved in, occurring sometime during March to July 1969, and that his back was thereafter aggravated by his in-service duties, including moving drums and crates manually.  In support of his claim, the Veteran submitted a July 2014 buddy statement from JR, who served with the Veteran in Vietnam.  JR stated that he remembered the Veteran having been injured in a jeep wreck in mid-1969, having been treated and released in a Saigon hospital, and had complained of back pain thereafter.  Alternatively, he contends that while serving in Vietnam he was exposed to Agent Orange and due to this exposure, he developed degenerative disc disease.  

The medical evidence of record reflects that the Veteran has been diagnosed with several disabilities of the lumbar spine, including degenerative disc disease and degenerative joint disease.  Accordingly, the first element of service connection,       a current disability, is met.  Thus, the remaining question in this case becomes whether the Veteran's lumbar spine disability is related to service.  Upon review      of the record, the Board notes that there are opinions both in favor and against the claim for service connection.

The Veteran's service records show that he served in Vietnam during the Vietnam    era.  Thus, exposure to Agent Orange is conceded.  However, the Veteran's available service treatment records are silent in regard to any back injury during service and per his February 1970 separation medical history report, the Veteran denied recurrent back pain.  Physical examination of the spine at that time was normal.

Following service, VA treatment records contain x-rays of the lumbar spine from March 1999 in which the radiologist's impression was notes as a slight narrowing at L5-S1, straightening, and otherwise unremarkable.  In a January 2002 primary care follow-up treatment note, the physician noted low back muscle tenderness and included x-rays of the lumbar spine which had the same findings as the March 1999 x-ray study.  The physician assessed the Veteran with degenerative joint disease.   An August 2006 x-ray study of the lumbar spine revealed mild degenerative disc disease and mild hypertrophic changes of the posterior elements at L5/S1, with no evidence of acute fracture or dislocation and pedicles intact.  The impression was mild spondylosis at L5/S1.

Thereafter, in July 2008, VA treatment records note the Veteran complaining of lower back pain.  The physician noted the Veteran had a 10 to 15 year history of lower back pain with radiation to the left lateral foot.  The physician noted that the Veteran reported a jeep accident in Vietnam in 1968 and has not had any treatment until this point.

As a lumbar spine disability was not shown in service or for many years thereafter, competent evidence linking the current condition is needed to support the claim.  On this question, there are opinions in favor of and against the claim. 

The evidence against the claim includes a VA examination and opinions dated September 23, 2014, May 2016 and March 2017.  The Veteran underwent VA examination on September 23, 2014.  The examiner diagnosed the Veteran with congenital spinal stenosis at L2-3, L4-5, and L5-S1 and congenital degenerative spine disease at L2-3, L4-5, and L5-S1 as of March 2013.  The examiner opined that the Veteran's lumbar spine disability was less likely than not related to service.  In support, the examiner stated that the Veteran had denied history of back pain at the time of his separation from service and nothing in the service treatment records shows any back injury or complaints.  The examiner explained that the Veteran had been treated at the VA Medical Center for various complaints beginning in 1999, but there was no complaint of back problems until 2008, almost 38 years after separation from service.  At that time, the Veteran endorsed a history of remote motor vehicle accident but reported his back pain had been ongoing for 10 to 15 years.  The examiner stated that there was no medical or biomedical evidence of a chronic or ongoing condition associated with and/or aggravated by the Veteran's military service.

An addendum medical opinion was obtained in May 2016.  The examiner stated that the Veteran has a combination of congenital lumbar stenosis and minor degenerative change without evidence of healed trauma (for example compression fracture, subluxation, etc.).  Further, he stated that the spine is structurally sound, but the degree of stenosis at a couple levels is moderate or moderately severe.  Reviewing his chart, the examiner stated that a treatment note dated July 2008 revealed that the lumbar and left leg pain started 10 to 15 years prior to that. The examiner explained that there is no ability to tie the stenosis or symptoms therefrom to an injury incurred during the Veteran's military service of many decades ago.

Per the December 2016 Board remand, an addendum medical opinion was obtained in March 2017 to address whether the Veteran's low back disability was etiologically related to Agent Orange exposure in Vietnam. The examiner opined that the Veteran's lumbar spine disability was less likely than not related to service.  In support, the examiner referenced the earliest imaging of the lumbar spine, dated March 1999, which revealed slight narrowing at L5-S1, straightening, and otherwise unremarkable.  The examiner outlined how Agent Orange affects the human body, common causes of mechanical back pain, and cited to several medical studies regarding the causes/ risk factors of back pain.  Following that, the examiner stated that there was zero evidence that the lower back pain is caused by Agent Orange.  Moreover, the examiner stated that the Veteran's earliest March 1999 imaging of the lumbar spine is the very definition of senescence (aging).  The examiner concluded that the Veteran's back pain has a clear and specific etiology and diagnosis.  He noted that the spine has not been associated with exposure to environmental hazards such as inhalation of fine grain sand, fuel or solvent fumes, insecticides or pesticides, or multiple vaccines.  The examiner listed several causes of lower back pain and then stated that the list does not include Agent Orange.  Therefore, the examiner concluded that it was less likely than not that the Veteran's diagnosed conditions are related to a specific exposure event experienced by the Veteran during service in Vietnam.

The 2016 and 2017 VA examiner's opinions were rendered following a VA examination, review of the claims file and supported by detailed rationale, which included citation to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The May 2016 opinion is also consistent with the opinion of the September 23, 2014 VA examiner.

The opinion in favor of the claim was a VA medical opinion obtained on September 9, 2014 based on record review only.  The examiner opined the Veteran's lumbar spine disability was at least as likely as not incurred in or caused by the in-service events, including the jeep accident.  However, the examiner's rationale did not provide an adequate rationale or address the significance of normal examination findings at discharge or the length of time between service and the first post-service medical findings, especially considering the Veteran's report to the 2008 VA treatment provider of only a 10 to 15 year history of lower back pain. Accordingly, the Board finds the opinion is entitled to minimal, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

To the extent the Veteran alleges he has suffered from a lumbar spine disability ever since his in service motor vehicle accident, the Board does not find such assertion     to be persuasive.  As noted above, his service separation examination revealed a normal spine, and he denied any back pain on his separation medical history report.  Additionally, per July 2008 VA treatment records, the Veteran reported a 10 to        15 year history of back pain, and also stated that it was his first time receiving treatment for the condition.  Accordingly, a contention of ongoing back problems continuing since active service is not persuasive. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Further, while the Veteran asserts that his current lumbar spine disability is related to his service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple different types of lumbar      spine disabilities and causes for such. Thus, the diagnosis and etiology of a lumbar spine condition is a matter requiring medical expertise to determine.  Thus, the Board finds the opinion of the May 2016 and March 2017 VA examiners to be significantly more probative than the Veteran's lay assertions.

As a final matter, to the extent the Veteran has alleged that his lumbar spine disability is related to Agent Orange exposure, the diagnosed lumbar spine conditions noted during the course of this appeal are not disabilities included           in 38 C.F.R. § 3.309(e) as presumptively related to herbicide exposure during        the Vietnam era.  Accordingly, the provisions of 38 C.F.R. §§ 3.307 and 3.309(e) are not for application.

Upon review of the record, the Board finds that the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran's current lumbar spine disabilities arose in service or within one year thereafter, or that they are otherwise etiologically related to service, to include exposure to Agent Orange in Vietnam.  Accordingly, the preponderance of the evidence is against the claim, and service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


